   Case: 1:19-cv-00846 Document #: 92 Filed: 04/27/21 Page 1 of 3 PageID #:748



                          UNITED STATES DISTRICT COURT
                                        FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                    Chicago Division
CHARLIE CONNER,                           )
                                          )
             Plaintiff,                   )
                                          )
             v.              )                    Civil Action No.: 1:19-cv-00846-MSS SIS
                             )
                             )
                             )                    The Honorable Manish S. Shah
THE BOARD OF TRUSTEES OF THE )
UNIVERSITY OF ILLINOIS       )                    Plaintiff Demands Trial by Jury
                             )
         Defendant.          )

_________                    )
                             )

      MOTION TO WITHDRAW AS COUNSEL FOR PURSUANT TO LOCAL
                           RULE83.17

      NOW COMES counsel for Plaintiff, CHARLIE CONNER, Andre P. Gaston of

The Law Office of Andre P. Gaston, P.C., and pursuant to rule 83.17 of the Rules of the

United States District court for the Northern District of Illinois, hereby move this

Honorable Court for leave to withdraw as counsel for Plaintiff.

      In support of this motion, counsel for Plaintiff states as follows:

      This action alleging discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964 as amended was filed on February 8, 2019 by Plaintiff's prior

Attorney. During the course of this litigation, counsel for Plaintiff has determined that

continued representation of Plaintiff is impracticable and that withdrawal is

appropriate. In particular, fundamental disagreements arose between counsel and

                                              1
    Case: 1:19-cv-00846 Document #: 92 Filed: 04/27/21 Page 2 of 3 PageID #:749



Plaintiff with respect to a variety of key issues and strategy in litigating this matter.

Further, counsel seeks to withdraw from this matter pursuant to certain rules as defined

by the Illinois Rules of Professional Responsibility.

       WHEREFORE, counsel for Plaintiff seeks an Order granting him leave to

withdraw as counsel for Plaintiff instanter, and entering an order allowing Plaintiff to

time to find new counsel or proceed prose and complete discovery in this matter.

Dated: April 27, 2021                      Respectfully Submitted,

                                            By:   Isl Andre P. Gaston
                                                   Andre P. Gaston


Andre P. Gaston
Attorney for Plaintiff
The Law Office of Andre P. Gaston, P.C.
1901 North Roselle Road, Suite 800
Schaumburg, Illinois 60195
Tel: 630.560.3692
Fax: 630-566-0367
Email: andre.gaston@agastonlaw.com




                                              2
Case: 1:19-cv-00846 Document #: 92 Filed: 04/27/21 Page 3 of 3 PageID #:750
